Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1-20 are canceled and 21-50 are pending in this application and have been examined on the merits. 
Election/Restrictions
Applicant's election with traverse of Species IV in the reply filed on 11/30/21 is acknowledged.  The traversal is on the ground(s) that different structural element have not been identified, and at least of the species are not independent or mutually exclusive.  Applicant’s arguments are persuasive. Therefore, the restriction requirement is withdrawn. 
Claim Objections
Claim 24 objected to because of the following informalities:  
“filter wall of the debris separation device” (line 4) should be “filter wall of the first debris separation device” since two debris separation devices have been introduced. It is clear from Claim 21 that “the filter wall” is specific to the first debris separation device.  
Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 31-33, 35, 37, 38, 40-45, 47-48, and 50 are rejected under 35 U.S.C. 103 as being unpatentable over Oh et al (US Patent Pub US 2005172585 A1) in view of Hahm et al (US 20070226949 A1).
Regarding Claim 31, Oh teaches an evacuation station (100) comprising: a canister (116); one or more conduits (Oh 110a) extending from the intake (portion at end of 110a) into the canister; an air mover (Paragraph [0024] of Oh “The second cover 130 has an air outlet 130a and covers an upper part of the first cover 120. When the cyclone dust collecting apparatus 100 is mounted to the vacuum cleaner, the air outlet 130a is connected to the motor chamber (not illustrated) of the vacuum cleaner.”) to produce an airflow carrying first debris (debris shown at 145 of Oh; see Para. [0025] describing larger dust) and second debris (debris shown at 140a of Oh; see Para. [0025] describing fine dust), through the intake (portion at end of 110a), through the one or more conduits (Oh 110a), and into an interior of the canister (interior of Oh 116; see Para. [0018]), wherein the canister comprises a bin (140 which includes 140a and 140b of Oh; see Para. [0025]) to collect at least some of the first debris (Oh 140b collects debris shown at 145) and the second debris (Oh 140a collects debris shown at 140a); and a debris separation device (Oh 112) within the canister (Oh 116), wherein the debris separation device is configured to separate the second debris (112 is configured to separate debris shown at Oh 140a; see Para. [0019]) from the airflow (see Fig. 2), the debris separation device comprising a conical separator 
However Oh does not disclose an intake configured to interface with an autonomous robotic cleaner docked to the evacuation station.
Hahm however teaches a similar invention (i.e. an evacuation station including a canister 230 comprising an intake 240; see Fig. 1, 3, and 4) configured to interface with (see Fig. 1 and 4) an autonomous robotic cleaner (100) docked to (see Fig. 4) a similar configuration (the evacuation station).
It would be obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Oh in view of Hahm in order to claim the advantage of an automatic vacuum cleaner that can “perform an automatic cleaning operation” (Paragraph [0020] of Hahm) so that the cleaning operation is done automatically without the users input.
It is noted that the combined references teach an air mover (Oh Para. [0024] “the air outlet 130a is connected to the motor chamber (not illustrated) of the vacuum cleaner.”) To produce an airflow carrying first debris and second debris (Oh Para. [0025] “In the lower dust collecting chamber 140b, dust is separated from the air and collected by the first cyclone 111. In the upper dust collecting chamber 140a, fine dust is separated from the air and collected by the second cyclones 112.”) from the autonomous robotic cleaner (Hahm 100).
Regarding Claim 32, Oh as modified teaches all the limitations of claim 31 and in addition teach wherein the conical separator (Oh 112) comprises: an inlet to receive at least the portion of the airflow (Annotated Illustration A) (Oh Para. [0023] “The number of path forming parts 121 corresponds to the number of the second cyclones 112. In the path forming part 121, an 

    PNG
    media_image1.png
    350
    453
    media_image1.png
    Greyscale

Annotated Figure A (Cropped image of Fig. 2 of Oh)
Regarding Claim 33, Oh as modified teaches all the limitations of claim 31 and in addition teaches wherein the conical separator (Oh 112) is a first conical separator of a plurality (Fig 2 see 2 conical separators 112 of Oh; see Para. [0019]) of conical separators, the plurality of conical separators configured to separate the second debris from the airflow (shown by the arrows of figure 2 of Oh; see Para. [0019]), and wherein the airflow travels through openings of the plurality of conical separators to an exhaust conduit (Oh 130a) connected to an inlet of the air mover (Paragraph [0024] of Oh, “the air outlet 130a is connected to the motor chamber (not illustrated) of the vacuum cleaner.”).

Regarding Claim 37, Oh as modified teaches all the limitations of claim 35 and in addition teaches wherein the first debris separation device comprises one or more walls arranged within the canister (cyclone 110 of Oh; Paragraph [0018] “The first cyclone 111 separates dust from an air drawn into the cyclone body 110, and is disposed in the center of the cyclone body 110.”) to cause the first debris to separate from the airflow and collect within (“First cyclone 111 of Oh; Para. [0018] “The first cyclone 111 separates dust from an air drawn into the cyclone body 110, and is disposed in the center of the cyclone body 110.”) a first portion of the bin (near 145 in Fig 2 of Oh; Para [0025] “The partition member 142 is slantingly mounted on an inner circumference of the receptacle body 141 to divide the inner space of the receptacle body 141 into an upper dust collecting chamber 140a and a lower dust collecting chamber 140b.”), and wherein the second debris separation (Oh 112) device is configured to direct the second debris ) a second portion of the bin (Oh 142) separate from the first portion of the bin (separate from the portion near 145 of Oh; see Fig. 2).
Regarding Claim 38, Oh as modified teaches all the limitations of claim 31 and in addition teaches wherein the one or more conduits (Oh 110a) comprises an opening to direct the airflow into an interior of the canister (Oh 116) (“Para. [0020] of Oh “The air inlet 110a is formed at one side of the cyclone body 110 to guide air into the cyclone body 110.”), the opening being positioned in an upper corner portion of the canister (See Fig 1 of Oh).  
Regarding Claim 40, Oh as modified teaches all the limitations of claim 31 and in addition teaches wherein the first debris is coarser than the second debris. (Paragraph of [0025] of Oh “In the lower dust collecting chamber 140b, dust is separated from the air and collected by the first cyclone 111. In the upper dust collecting chamber 140a, fine dust is separated from the air and collected by the second cyclones 112.”).
Regarding Claim 41, Oh teaches an evacuation station comprising: a canister (Oh 116); one or more conduits (Oh 110a) extending from the intake into the canister; an air mover (Para. [0024] of Oh “The second cover 130 has an air outlet 130a and covers an upper part of the first cover 120. When the cyclone dust collecting apparatus 100 is mounted to the vacuum cleaner, the air outlet 130a is connected to the motor chamber (not illustrated) of the vacuum cleaner.”) to produce an airflow carrying first debris (Shown at 145 of Oh) and second debris (Shown at 140a of Oh) through the one or more conduits (Oh 110a), and into an interior of the canister (Oh 116), wherein the canister (Oh 116) comprises a bin (140a and 140b of Oh), and wherein the interior wall (Oh 111) is configured to cause at least a portion of the airflow to travel along a surface of the interior wall such that at least a portion of the first debris separates from the airflow and is 
However Oh does not disclose an intake configured to interface with an autonomous robotic cleaner docked to the evacuation station.
Hahm however does teach an intake (240) configured to interface with an autonomous robotic cleaner (100) docked to the evacuation station (210).
It would be obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Oh in view of Hahm in order to claim the advantage of an automatic vacuum cleaner that can “perform an automatic cleaning operation” (Paragraph [0020] of Hahm) so that the cleaning operation is done automatically without the users input. 
It is noted that the combined references teach an air mover (Oh Para. [0024] “the air outlet 130a is connected to the motor chamber (not illustrated) of the vacuum cleaner.”) To produce an airflow carrying first debris and second debris (Oh Para. [0025] “In the lower dust collecting chamber 140b, dust is separated from the air and collected by the first cyclone 111. In the upper dust collecting chamber 140a, fine dust is separated from the air and collected by the second cyclones 112.”) from the autonomous robotic cleaner (Hahm 100).
Regarding Claim 42, Oh as modified teaches all the limitations of claim 41 and in addition teach wherein at least a portion of the airflow travels along the interior wall of the canister (See airflow path arrows in Fig 2; Para [0025] “The dust receptacle 140 is provided to collect the dust and dirt separated from the air by the first and the second cyclones 111”) and wherein the interior wall comprises a protrusion (dust blocking rib 145 of Oh) to direct at least some of the first debris to the bin of the canister (Figure 2 of Oh).

Regarding Claim 44, Oh as modified teaches all the limitations of claim 43 and in addition teach wherein the conical separator (Oh 112) comprises: an inlet to receive at least the portion of the airflow (Annotated Illustration A) (Oh Para. [0023] “The number of path forming parts 121 corresponds to the number of the second cyclones 112. In the path forming part 121, an air path 121a is formed for the discharge of air from the first chamber 111a to the second chamber 112a.”); an outlet through which at least the portion of the airflow is directed out of the conical separator (Annotated Illustration A) (Oh Para. [0023] “The discharge pipe 122 offers a path for the air in the second chamber 112a to the outside of the second chamber 112a.”); and an opening to direct the portion of the second debris toward the bin of the canister (Annotated Illustration A).
Regarding Claim 45, Oh as modified teaches all the limitations of claim 43 and in addition teach wherein the conical separator (Oh 112) is a first conical separator of a plurality of conical separators (See both conical separators in Fig 2 of Oh), the plurality of conical separators configured to separate the second debris from the airflow , and wherein the airflow travels 
Regarding Claim 47, Oh as modified teaches all the limitations of claim 41 and in addition teach further comprising a debris separation device (cyclone 112 of Oh) within the canister (116 of Oh), wherein the debris separation device is configured to separate the second debris from the airflow (Shown in Fig 2 of Oh; Para. [0019] “The second cyclone 112 separates fine dust which is not separated from the air in the first chamber 111a, and has a second chamber 112a that allows the air to rotate therein.”), and wherein the airflow travels along the debris separation device before traveling through the debris separation device (Shown in airflow lines in Fig 2 of Oh).
Regarding Claim 48, Oh as modified teaches all the limitations of claim 41 and in addition teach wherein the one or more conduits (Oh 110a) comprises an opening to direct the airflow into an interior of the canister (Oh 110) (“Para. [0020] of Oh “The air inlet 110a is formed at one side of the cyclone body 110 to guide air into the cyclone body 110.”), the opening being positioned in an upper corner portion of the canister (See Fig 1 of Oh).  
Regarding Claim 50, Oh as modified teaches all the limitations of claim 41 and in addition teach wherein the first debris is coarser than the second debris. (Paragraph [0025] of Oh "In the upper dust collecting chamber 140a, fine dust is separated from the air and collected by the second cyclones 112. The lower dust collecting chamber 140b is larger than the upper dust collecting chamber 140a since collecting of larger dust requires a larger space than collecting fine dust.")
s 21-29, 30, 36, 39, 49 are rejected under 35 U.S.C. 103 as being unpatentable over Oh et al (US Patent Pub US 2005172585 A1) in view of Hahm et al (US 20070226949 A1), as applied to Claim 35, and further in view of Jung et al (US Patent Pub US20050198768 A1) and.
Regarding Claim 21, Oh discloses an evacuation station comprising: a canister (116), one or more conduits (110a) extending from the intake into the canister (Oh 116); an air mover ([0024] the second cover 130 has an air outlet 130a and covers an upper part of the first cover 120. When the cyclone dust collecting apparatus 100 is mounted to the vacuum cleaner, the air outlet 130a is connected to the motor chamber (not illustrated) of the vacuum cleaner.) to produce an airflow carrying first debris (Shown at 145) and second debris (Shown at 140a) from the autonomous robotic cleaner, through the intake, through the one or more conduits (110a), and into an interior of the canister (116), wherein the canister comprises a bin (140a and 140b) to collect at least some of the first debris (140b) and the second debris (140a); and a debris separation device within the canister (116).
However Oh does not disclose an intake configured to interface with an autonomous robotic cleaner docked to the evacuation station; the debris separation device comprising a filter wall having an annular cross section, wherein the debris separation device is configured to separate at least a portion of the first debris from the airflow as the airflow travels through the filter wall. 
Hahm however does teach an intake (240) configured to interface with an autonomous robotic cleaner (100) docked to the evacuation station (210).
It would be obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Oh in view of Hahm in order to claim the advantage of an automatic 
It is noted that the combined references teach an air mover (Oh Para. [0024] “the air outlet 130a is connected to the motor chamber (not illustrated) of the vacuum cleaner.”) To produce an airflow carrying first debris and second debris (Oh Para. [0025] “In the lower dust collecting chamber 140b, dust is separated from the air and collected by the first cyclone 111. In the upper dust collecting chamber 140a, fine dust is separated from the air and collected by the second cyclones 112.”) from the autonomous robotic cleaner (Hahm 100).
	The combined references of Oh and Hahm teach the claimed invention but are silent about a filter wall having an annular cross section. 
Jung teaches a similar configuration (i.e. a debris separation device) comprising a filter wall (81) having an annular cross section (Jung [0089] “In this case, it is desirable that the filter 81 has a plurality of blocks longitudinally provided on an outer circumferential surface at predetermined intervals along a circumferential direction, and formed in a pleated form, such that an area being in contact with flowing air is maximized.”), wherein the similar configuration (debris separation device ) is configured to separate at least a portion of the first debris from the airflow as the airflow travels through the filter wall (As shown in fig 6 of Jung).	It would be obvious to one of ordinary skill in the art before the effective filing date of the invention to further modify Oh and Hahm in view of Jung in order to have an easily replaceable and cleanable filtering device (paragraph [0017] of Jung) that will the assist cyclone (Paragraph [0070] of Jung) with removing dust and impurities from the air (Paragraph [0020] of Jung).

Regarding Claim 23, Oh as modified teaches all the limitations of claim 22 and in addition teach wherein at least a portion of the airflow travels around the interior wall (Oh Para. [0018] “The first cyclone 111 is defined by an inner wall 115 provided in the cyclone body 110, and a first chamber 111a is formed inside the first cyclone 111 to enable the drawn-in air to rotate therein.”) of the canister (Oh 116), and wherein the interior wall comprises a protrusion (dust blocking rib 145 of Oh; Para [0018] “The first cyclone 111 is defined by an inner wall 115 provided in the cyclone body 110, and a first chamber 111a is formed inside the first cyclone 111 to enable the drawn-in air to rotate therein.”) to direct at least some of the first debris to the bin of the canister (Figure 2 of Oh).
	Regarding Claim 24, Oh as modified teaches all the limitations of claim 21 and in addition teach wherein the debris separation device is a first debris separation device (Jung 81), and the evacuation station further comprises a second debris (Cyclone 112 of Oh) separation device configured to separate the second debris from the airflow (Oh Para. [0019] “The second cyclone 112 separates fine dust which is not separated from the air in the first chamber 111a, and has a second chamber 112a that allows the air to rotate therein.”), wherein the filter wall (Jung 81) of the debris separation device encloses a flow pathway to the second debris separation device (arrows showing inside grill in Fig 3 of Oh), wherein the airflow travels from the 
Regarding Claim 25, Oh as modified teaches all the limitations of claim 21 and in addition teach wherein: the debris separation device is a first debris separation device (Jung 81), and the evacuation station further comprises a second debris separation device (Oh 112) configured to separate the second debris from the airflow (Shown by fine debris beneath conical separator 30 in Fig 3 of Jung), the second debris separation device comprising a conical separator (Oh 112) to receive at a least a portion of the airflow and separate at least a portion of the second debris from the airflow (Oh Para. [0019] “The second cyclone 112 separates fine dust which is not separated from the air in the first chamber 111a, and has a second chamber 112a that allows the air to rotate therein.”).
Regarding Claim 26, Oh as modified teaches all the limitations of claim 25 and in addition teach wherein the conical separator (Oh 112) comprises: an inlet to receive at least the portion of the airflow (Annotated Illustration A) (Oh Para. [0023] “The number of path forming parts 121 corresponds to the number of the second cyclones 112. In the path forming part 121, an air path 121a is formed for the discharge of air from the first chamber 111a to the second chamber 112a.”); an outlet through which at least the portion of the airflow is directed out of the conical separator (Annotated Illustration A) (Oh Para. [0023] “The discharge pipe 122 offers a path for the air in the second chamber 112a to the outside of the second chamber 112a.”); and an opening to direct the portion of the second debris toward the bin of the canister (Annotated Illustration A).

Regarding Claim 28, Oh as modified teaches all the limitations of claim 25 and in addition teach wherein an interior wall (Oh 111) of the canister (Oh 116) is configured to direct the first debris toward a first portion of the bin (Oh 140b), and wherein the second debris separation (Oh 140a) device is configured to direct the second debris toward a second portion of the bin separate from the first portion of the bin (Shown in Fig 2 of Oh; Para. [0025] “divide the inner space of the receptacle body 141 into an upper dust collecting chamber 140a and a lower dust collecting chamber 140b. In the lower dust collecting chamber 140b, dust is separated from the air and collected by the first cyclone 111. In the upper dust collecting chamber 140a, fine dust is separated from the air and collected by the second cyclones 112.”). 
Regarding Claim 29, Oh as modified teaches all the limitations of claim 21, but is silent regarding further comprising a base to receive the autonomous robotic cleaner, wherein the canister is removable from the base; the canister comprising: a handle; a door; and an actuator configured to be operated by a user to open the door to allow the first debris and the second debris to be emptied from the bin. 

It would also be obvious to one of ordinary skill in the art before the effective filing date of the invention to further incorporate the canister of Oh and Hahm to include the canister having a base as taught by since doing so would provide for storage of debris without leakage (Hahm Para. [0011]“which is capable of preventing loss of a suction force generated in the docking station to suck dust and debris stored in the robot cleaner, and preventing leakage of the dust and debris being transferred into the docking station.”) 
Jung teaches a similar configuration the canister comprising: a handle (Jung 540); a door (Jung 550); and an actuator (Jung 700) configured to be operated by a user to open the door to allow the first debris and the second debris to be emptied from the bin (Jung Para. [0156] “Accordingly, the bottom lid rotates downward about the hinge 551 and opens the bottom of the dust collecting container, and the impurities in the dust collecting assembly are discharged outside by gravity.”).
It would be obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate Jung’s teachings of the handle, door and actuator in order to easily allow for dust and debris to be emptied out of the canister (Jung Para. [0156] “Accordingly, the bottom lid rotates downward about the hinge 551 and opens the bottom of the dust collecting container, and the impurities in the dust collecting assembly are discharged outside by gravity.”).
Regarding Claim 30, Oh as modified teaches all the limitations of claim 21 and in addition teach wherein the first debris is coarser than the second debris. (Paragraph [0025] of Oh “In the upper dust collecting chamber 140a, fine dust is separated from the air and collected by the second cyclones 112. The lower dust collecting chamber 140b is larger than the upper dust 
Regarding Claim 36, Oh as modified teaches all the limitations of claim 35 But does not teach a debris separation device comprising a filter wall having an annular cross section wherein the debris separation device is configured to separate at least a portion of the first debris from the airflow as the airflow travels through the filter wall.
However Jung does teach a similar configuration (i.e. a first debris separation device) comprising a filter wall (Jung 81) having an annular cross section (Paragraph [0089] of Jung “In this case, it is desirable that the filter 81 has a plurality of blocks longitudinally provided on an outer circumferential surface at predetermined intervals along a circumferential direction, and formed in a pleated form, such that an area being in contact with flowing air is maximized.”), wherein the similar configuration (debris separation device) is configured to separate at least a portion of the first debris from the airflow as the airflow travels through the filter wall (Shown in Fig 6 of Jung).
It would be obvious to one of ordinary skill in the art before the effective filing date of the invention to further modify Oh and Hahm in view of Jung in order to an easily replaceable and cleanable filtering device (paragraph [0017] of Jung) that will the assist cyclone (Paragraph [0070] of Jung) with removing dust and impurities from the air (Paragraph [0020] of Jung).
Regarding Claim 39, Oh as modified teaches all the limitations of claim 31 but is silent regarding further comprising a base to receive the autonomous robotic cleaner, wherein the canister is removable from the base; the canister comprising: a handle; a door; and an actuator 
Hahm teaches a similar configuration, a base (200) to receive the autonomous robotic cleaner (100), wherein the canister (230) is removable from the base (200)
It would also be obvious to one of ordinary skill in the art before the effective filing date of the invention to further incorporate the canister of Oh and Hahm to include the canister having a base as taught by since doing so would provide for storage of debris without leakage (Hahm Para. [0011]“which is capable of preventing loss of a suction force generated in the docking station to suck dust and debris stored in the robot cleaner, and preventing leakage of the dust and debris being transferred into the docking station.”) 
Jung teaches a similar configuration the canister comprising: a handle (Jung 540); a door (Jung 550); and an actuator (Jung 700) configured to be operated by a user to open the door to allow the first debris and the second debris to be emptied from the bin (Jung Para. [0156] “Accordingly, the bottom lid rotates downward about the hinge 551 and opens the bottom of the dust collecting container, and the impurities in the dust collecting assembly are discharged outside by gravity.”).
It would be obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate Jung’s teachings of the handle, door and actuator in order to easily allow for dust and debris to be emptied out of the canister (Jung Para. [0156] “Accordingly, the bottom lid rotates downward about the hinge 551 and opens the bottom of the dust collecting container, and the impurities in the dust collecting assembly are discharged outside by gravity.”).
Regarding Claim 49, Oh as modified teaches all the limitations of claim 41 but is silent regarding further comprising a base to receive the autonomous robotic cleaner, wherein the 
Hahm teaches a similar configuration, a base (200) to receive the autonomous robotic cleaner (100), wherein the canister (230) is removable from the base (200)
It would also be obvious to one of ordinary skill in the art before the effective filing date of the invention to further incorporate the canister of Oh and Hahm to include the canister having a base as taught by since doing so would provide for storage of debris without leakage (Hahm Para. [0011]“which is capable of preventing loss of a suction force generated in the docking station to suck dust and debris stored in the robot cleaner, and preventing leakage of the dust and debris being transferred into the docking station.”) 
Jung teaches a similar configuration the canister comprising: a handle (Jung 540); a door (Jung 550); and an actuator (Jung 700) configured to be operated by a user to open the door to allow the first debris and the second debris to be emptied from the bin (Jung Para. [0156] “Accordingly, the bottom lid rotates downward about the hinge 551 and opens the bottom of the dust collecting container, and the impurities in the dust collecting assembly are discharged outside by gravity.”).
It would be obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate Jung’s teachings of the handle, door and actuator in order to easily allow for dust and debris to be emptied out of the canister (Jung Para. [0156] “Accordingly, the bottom lid rotates downward about the hinge 551 and opens the bottom of the dust collecting container, and the impurities in the dust collecting assembly are discharged outside by gravity.”).
s 34 and 46 are rejected under 35 U.S.C. 103 as being unpatentable over Oh et al (US Patent Pub US 2005172585 A1) in view of Hahm et al (US Patent Pub US 20070226949 A1), as applied to Claims 33 and 45, and further in view of Oh et all (US Patent Pub US20060107629 A1) hereinafter Oh 2.
Regarding Claim 34, Oh as modified teaches all the limitations of claim 33 but does not explicitly teach wherein the plurality of conical separators comprise at least three conical separator comprising the first conical separator. 
Oh 2 however does teach wherein the plurality of conical separators comprise at least three conical separators comprising the first conical separator. (Shown in Fig 2 of Oh 2 (30))
It would be obvious to one of ordinary skill in the art before the effective filing date of the invention to further modify Oh in view of Oh 2 in order to improve the filtering and efficiency of the secondary cyclone by spreading out the debris in order to not overwhelm the secondary cyclones.
Regarding Claim 46, Oh as modified teaches all the limitations of claim 45 but does not explicitly teach wherein the plurality of conical separators comprise at least three conical separator comprising the first conical separator. 
Oh 2 however does teach wherein the plurality of conical separators comprise at least three conical separators comprising the first conical separator. (Shown in Fig 2 of Oh 2 (30))
It would be obvious to one of ordinary skill in the art before the effective filing date of the invention to further modify Oh in view of Oh 2 in order to improve the filtering and efficiency of the secondary cyclone by spreading out the debris in order to not overwhelm the secondary cyclones.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Jang et al (US Patent Pub US 20120102670 A1) teaches a robotic vacuum cleaner and docking station, but does not teach a debris separation device within the evacuation station.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tyler James McFarland whose telephone number is (571)272-7270. The examiner can normally be reached M-F 7:30AM-5PM (E.S.T), Flex First Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anne Kozak can be reached on (571) 270-0552. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/T.J.M. /Examiner, Art Unit 3723          
/ANNE M KOZAK/ Supervisory Patent Examiner, Art Unit 3723